     Case 2:85-cv-04544-DMG-AGR Document 1111 Filed 04/16/21 Page 1 of 8 Page ID
                                     #:43040


 1   BRIAN M. BOYNTON
 2   Acting Assistant Attorney General
     Civil Division
 3   AUGUST E. FLENTJE
 4   Special Counsel
     WILLIAM C. PEACHEY
 5   Director, District Court Section
 6   Office of Immigration Litigation
     WILLIAM C. SILVIS
 7   Assistant Director, District Court Section
 8
     Office of Immigration Litigation
     SARAH B. FABIAN
 9   NICOLE N. MURLEY
10
     Senior Litigation Counsels
     FIZZA BATOOL
11   Trial Attorney
12
            Tel: (202) 616-4863
            Fax: (202) 305-7000
13          Email: fizza.batool2@usdoj.gov
14
     Attorneys for Defendants
15

16                          UNITED STATES DISTRICT COURT
17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
18    JENNY LISETTE FLORES; et al.,               Case No. CV 85-4544-DMG
19
              Plaintiffs,
20                                                Defendants’ Objections to Plaintiffs’
                   v.                             Declarations Filed in Response to
21
                                                  Independent Monitor’s “Interim
22    MERRICK GARLAND, Attorney                   Report on Defendants’ Response to
      General of the United States; et al.,       January – March Influx” (ECF No.
23                                                1103)
24
              Defendants.
25

26
     Case 2:85-cv-04544-DMG-AGR Document 1111 Filed 04/16/21 Page 2 of 8 Page ID
                                     #:43041


 1
     I.    INTRODUCTION
 2         On April 2, 2021 the Special Master/Independent Monitor (“Monitor”) and
 3   Dr. Paul Wise filed their “Interim Report on Defendants’ Response to January –
 4   March Influx” (ECF No. 1103) (“Interim Report”). The Court ordered that the
 5   parties should file any responses to the Interim Report on or before April 9, 2021.
 6   ECF No. 1102. In accordance with the Court’s order, the parties filed their responses
 7   on that date. ECF Nos. 1108; 1109.1 Plaintiffs submitted the declarations of Flores
 8   Counsel Leecia Welch and Melissa Adamson in support of their response to the

 9
     Interim Report. ECF Nos. 1109-1; 1109-2. These declarations summarize Flores
     Counsels’ site visits at the Donna Central Processing Center (“Donna”), the Carrizo
10
     Springs temporary influx facility (“Carrizo Springs”), and certain Emergency Intake
11
     Sites (EIS).
12
           Defendants object to these declarations primarily on the basis that: (1) the
13
     declarations are improper testimony by Flores Counsel, who cannot serve as
14
     witnesses and counsel in the same litigation. See Hayes v. Arthur Young & Co., 34
15
     F.3d 1072, 1994 WL 463493, *9 (9th Cir. 1994) (excluding evidence that required
16
     a foundation to be laid by trial counsel because the Advocate-Witness rule “prohibits
17
     an attorney from appearing as both a witness and an advocate in the same litigation”)
18   (citing United States v. Prantil, 764 F.2d 548, 552-53 (9th Cir. 1985)); (2) the
19   declarations are improper under Rule 602 of the Federal Rules of Evidence to the
20   extent that the declarants seek to testify about matters for which they lack personal
21   knowledge, and the evidence presented is based on hearsay; and (3) the declarations
22   are improper under Rule 701 of the Federal Rules of Evidence to the extent that the
23   declarants’ testimony contains improper lay witness opinion testimony. If the Court

24
     intends to take action on the Interim Report, then Defendants respectfully request

25

26
     1
      For the Court’s awareness and for consistency purposes, the page number citations
     correspond to the PDF pagination of the electronically filed documents.
     Case 2:85-cv-04544-DMG-AGR Document 1111 Filed 04/16/21 Page 3 of 8 Page ID
                                     #:43042


 1
     the Court to follow the procedures in the Monitoring Order and in Federal Rule of
 2   Civil Procedure 53(f). See also ECF No. 1108.
 3   II.   LEGAL EVIDENTIARY STANDARDS
 4         First, the Advocate-Witness Rule stands for the proposition that an attorney
 5   cannot serve as both an advocate and a witness in the same case, in order to protect
 6   the integrity of the fact-finding process. Prantil, 764 F.2d at 554. Generally, the Rule
 7   permits one of two solutions to “avoid the improprieties inherent in advocate
 8   testimony.” Id. at 553. Attorneys must choose to proceed either as counsel or as

 9
     witness, and withdraw from the conflicting role. Id. 2
           Second, the Federal Rules of Evidence govern the admissibility of evidence.
10
     Rule 602 mandates that a “witness may testify to a matter only if evidence is
11
     introduced sufficient to support a finding that the witness has personal knowledge
12
     of the matter.” A declaration is a substitute for oral testimony and, therefore, all
13
     matters set forth in declarations must be based on personal knowledge and
14
     statements in declarations are inadmissible unless the declaration itself affirmatively
15
     demonstrates that the declarant has personal knowledge of those facts. See Los
16
     Angeles Times Communications LLC v. Dept. of the Army, 442 F. Supp. 2d 880, 886
17
     (C.D. Cal. 2006) (“Generally, Rule 602 requires that a witness’ testimony be based
18   on events perceived by the witness through one of the five senses.”).
19         Rule 701 governs the admissibility of lay witness opinions. Under Rule 701,
20   opinion testimony of lay witnesses is permissible if the opinions are (1) rationally
21
     2
       There are limited exceptions to this Rule which include situations where: “the
22
     proposed testimony relates to a purely formal or uncontested matter; the need for the
23   testimony could not have been reasonably anticipated and the evidence is necessary
     to prevent a miscarriage of justice; and where a particular attorney's familiarity with
24
     a case is such that withdrawal will irreparably injure his client's case. See Model
25   Code of Professional Responsibility E-C 5-10 & accompanying footnotes. These
     exceptions are narrowly interpreted and ‘[w]here the question arises, doubts should
26   be resolved in favor of the lawyer testifying and against his becoming or continuing
     as an advocate.’ Id. EC 5-10.” Prantil, 764 F.2d at 553 n.2. These exceptions are
     inapplicable in the instant case.
     Case 2:85-cv-04544-DMG-AGR Document 1111 Filed 04/16/21 Page 4 of 8 Page ID
                                     #:43043


 1
     based on the perception of the witness; (2) helpful to the determination of a fact in
 2   issue; and (3) not based on scientific, technical, or specialized knowledge. Fed. R.
 3   Evid. 701. That is, opinion testimony of lay witnesses must be “predicated upon
 4   concrete facts within their own observation and recollection - that is facts perceived
 5   from their own senses, as distinguished from their opinions or conclusions drawn
 6   from such facts.” United States v. Durham, 464 F.3d 976, 982 (9th Cir. 2006).
 7          Rule 801 mandates that out-of-court written statements offered to prove the
 8   truth of the matter asserted constitute hearsay. Hearsay is “a statement that: (1) the

 9
     declarant does not make while testifying at the current trial or hearing and (2) a party
     offers in evidence to prove the truth of the matter asserted in the statement.” Fed. R.
10
     Evid. 801(c). “In the absence of a procedural rule or statute, hearsay is inadmissible
11
     unless it is defined as non-hearsay under Federal Rule of Evidence 801(d) or falls
12
     within a hearsay exception under Rules 803, 804 or 807.” Orr v. Bank of America,
13
     NT & SA, 285 F.3d 764, 778 (9th Cir. 2002) (citing Fed. R. Evid. 802; 30B Federal
14
     Practice & Procedure: Evidence § 7031 at 279).
15
     III.   OBJECTIONS TO PLAINTIFFS’ DECLARATIONS
16
            a. Declaration of Leecia Welch
17
            Defendants object to the testimony contained in the Declaration of Leecia
18   Welch (Welch Declaration). See ECF No. 1109-1 (Pls.’ Ex. A). The Welch
19   Declaration contains improper testimony by Flores Counsel who cannot serve as
20   witnesses and counsel in the same litigation as dictated by the Advocate-Witness
21   Rule. It also consists of hearsay – out-of-court, written statements offered to prove
22   the truth of the matters asserted. In addition, the declaration lacks foundation, is not
23   based on personal knowledge, calls for speculation, contains improper opinion

24
     testimony by a lay witness, and contains improper legal conclusion. See Fed. R. Civ.

25
     P. 56 (c)(4); L.R. 7-7; Fed. R. Evid. 801-802; Fed. R. Evid. 601-602; Fed. R. Evid.
     701. Specifically, Defendants object to the following paragraphs of the Welch
26
     Declaration as containing impermissible hearsay: Paragraphs 6-13, Paragraphs 16-
     Case 2:85-cv-04544-DMG-AGR Document 1111 Filed 04/16/21 Page 5 of 8 Page ID
                                     #:43044


 1
     19, Paragraph 26, and Paragraphs 30-39. See ECF No. 1109-1, at 3-9 (Pls.’ Ex. A).
 2   What Ms. Welch was allegedly told by various staff and children at these sites, and
 3   then recounted throughout her declaration, falls squarely within the definition of
 4   hearsay.
 5         Defendants also object to Paragraphs 24 and 39 of the Welch Declaration as
 6   containing improper opinion testimony by a lay witness. Ms. Welch first states “[i]n
 7   my opinion, suggesting that the only options are a prolonged stay at Donna and
 8   standardless emergency sites offers a false dichotomy. ORR should be devoting

 9
     significantly more resources to enhancing its case management capacity both
     because children have a right to be quickly and safely reunified with their families
10
     and because not doing so will place ever increasing demands on a system that is
11
     already stretched far beyond capacity.” Id. at 6. This paragraph consists of Ms.
12
     Welch’s speculation, improper opinion, and conclusion regarding the Donna and EIS
13
     facilities, and ORR operations overall. Next, Ms. Welch states that “the Convention
14
     Center is not adhering to any particular standards other than being a ‘life-saving
15
     mission’ operating generally under a ‘best interests of the child’ standard.” Id. at 9.
16
     Aside from the hearsay indications within this statement which appear to repeat the
17
     opinions of another, this is also precisely the type of lay testimony regarding legal
18   conclusion that has been held repeatedly to be inadmissible. See Evangelista v.
19   Inland Boatman’s Union of the Pacific, 777 F.2d 1390, 1398 n.3 (9th Cir. 1985) (lay
20   witness’ testimony of legal conclusion is inadmissible under Fed. R. Evid. 701).
21         In sum, large segments of the Welch Declaration fail to conform to the Local
22   Rules and the Federal Rules, and therefore Defendants object to its admission into
23   the record.

24         b. Declaration of Melissa Adamson

25
           Defendants object to the testimony contained in the Declaration of Melissa
     Adamson (Adamson Declaration). See ECF No. 1109-2 (Pls.’ Ex. B). Similarly, the
26
     Adamson Declaration contains improper testimony by Flores Counsel who cannot
     Case 2:85-cv-04544-DMG-AGR Document 1111 Filed 04/16/21 Page 6 of 8 Page ID
                                     #:43045


 1
     serve as witnesses and counsel in the same litigation as dictated by the Advocate-
 2   Witness Rule. It also consists predominantly of hearsay – out-of-court, written
 3   statements offered to prove the truth of the matters asserted. Specifically, Defendants
 4   object to the following paragraphs of the Adamson Declaration as containing
 5   impermissible hearsay: Paragraph 7, Paragraph 9, Paragraphs 13-14, Paragraphs 16-
 6   24, Paragraphs 27-28, and Paragraphs 33-41. See id., at 2-8. Again, what Ms.
 7   Adamson was allegedly told by various staff and children at these sites, and then
 8   recounted throughout her declaration falls squarely within the definition of hearsay.

 9
     Therefore, Defendants object to its admission into the record as well.
     IV.   CONCLUSION
10
           For all of the above reasons, Defendants object to these declarations on
11
     evidentiary bases. If the Court intends to take action on the Interim Report, then
12
     Defendants respectfully request the Court to follow the procedures in the Monitoring
13
     Order and in Federal Rule of Civil Procedure 53(f), and as previously discussed in
14
     Defendants’ Response to the Interim Report. ECF No. 1108.
15

16   DATED: April 16, 2021                   Respectfully submitted,
17
                                             BRIAN M. BOYNTON
18                                           Acting Assistant Attorney General
                                             Civil Division
19
                                             AUGUST E. FLENTJE
20                                           Special Counsel
                                             Civil Division
21
                                             WILLIAM C. PEACHEY
22                                           Director, District Court Section
                                             Office of Immigration Litigation
23
                                             WILLIAM C. SILVIS
24                                           Assistant Director, District Court Section
                                             Office of Immigration Litigation
25                                           SARAH B. FABIAN
26                                           NICOLE N. MURLEY
                                             Senior Litigation Counsels
     Case 2:85-cv-04544-DMG-AGR Document 1111 Filed 04/16/21 Page 7 of 8 Page ID
                                     #:43046


 1                                     /s/ Fizza Batool
 2                                     FIZZA BATOOL
                                       Trial Attorney
 3                                     Office of Immigration Litigation
 4                                     District Court Section
                                       P.O. Box 868, Ben Franklin Station
 5                                     Washington, D.C. 20044
 6                                     Tel: (202) 616-4863
                                       Fax: (202) 305-7000
 7                                     Email: fizza.batool2@usdoj.gov
 8
                                       Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1111 Filed 04/16/21 Page 8 of 8 Page ID
                                     #:43047


 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on April 16, 2021, I served the foregoing pleading on all

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing system.
 5

 6                                                /s/ Fizza Batool
 7
                                                  FIZZA BATOOL
                                                  U.S. Department of Justice
 8                                                District Court Section
 9
                                                  Office of Immigration Litigation

10                                                Attorney for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
